Exhibit 10.1
[logo.jpg]
 
SOFTWARE LICENSE AGREEMENT
 
Licensor:  Robertson Technologies Licensing LLC, a Nevada limited liability
company (“RTL”)
 
Licensor Address:  4215 Fashion Square Blvd., Suite 3, Saginaw, MI  48603-1273,
facsimile no. +1 (989) 799 8865
 
Licensee Name: Telemedicine Africa (Pty) Ltd  (“Licensee”)
 
Licensee Address: 65 Kyalami Boulevard, Kyalami Business Park, Midrand
 

--------------------------------------------------------------------------------

 

1.        EFFECTIVE. This software license agreement (“Agreement”) is made
effective on the date of execution by the last signatory hereto  (“Effective
Date”).
 
2.        Definitions
 
2.1     “Confidential Information” means any confidential and proprietary data
and information supplied to it by the other party in any form, including, but
not limited to, the Licensee Credentials, processes, formulae, specifications,
programs, instructions, source code for operating-system-dependent routines,
technical know-how, methods and procedures of operation, benchmark test results,
business or technical plans, and proposals.
 
2.2     “License Fees” means fees for the Software set forth on the attached
Exhibit 
 
2.3    “Licensee Credentials” means the valid user ID and password combination
that provides end user access to the Software.
 
2.4     “Software” means the RHealth Advisor healthcare solution including
web-enabled services for mobile applications, user interfaces, backend knowledge
management system, and the Robertson Health engines.
 
3.        LICENSE GRANT.
 
3.1     License to the Software.  Subject to the terms and conditions of this
Agreement, RTL grants to LICENSEE, and LICENSEE accepts, a non-exclusive,
nontransferable right and license to access and the Software and documentation
during the term of this Agreement for its own internal business purposes and
commercial use as defined by the Extended Use Rights as described in Exhibit
C.  At its sole cost and expense, LICENSEE shall be responsible for providing
and maintaining all necessary computer hardware, software (such as operating
systems and web browsers), and telecommunications equipment required for its
access to and use of the Software. This license includes the right to work with
RTL under the terms of Exhibit B to ensure that the Software is compatible with
LICENSEE’S network environment and any third party software that will interact
with the Software.
 
3.2      Limitations.  Except as specifically permitted in this Agreement,
LICENSEE shall not directly or indirectly (a) transfer, rent, sublicense, lease,
time-share or use the Software in any service bureau arrangement; or (b) copy,
distribute, manufacture, adapt, create derivative works of, translate, localize,
port or otherwise modify the Software.  LICENSEE is not permitted to circumvent
any technological measure that controls access to the Software.
  3.3       System Access.  Access by LICENSEE to the Software requires the
Licensee Credentials.  RTL will assign the initial Licensee Credentials for
internal users and/or administrators upon registration and full payment of any
the License Fees due in accordance with the provisions of this
Agreement.  Unauthorized access to the Software is a breach of this Agreement
and is a violation of law.  LICENSEE assumes all responsibility for keeping the
Licensee Credentials secret.  LICENSEE further assumes all responsibility and
liability for any use of the Licensee Credentials, and LICENSEE shall notify RTL
immediately upon becoming aware of any abuse or a security breach of the
Licensee Credentials, including any use of the Software not authorized by this
Agreement.
 
3.4       Ownership of Modifications. Any separate copyright or other
intellectual property rights of any nature that come into existence at any time
as a result of any modification or alteration of the Software, or entry of data
into the Software, created by or for LICENSEE, shall vest solely in RTL, and
LICENSEE assigns all rights, title, and interest, including, but not limited to,
copyright in the modifications to the Software and related data to RTL. Any
Licensee IP which is not considered by RTL, acting reasonably, as part of the
Software, in planned releases, shall vest solely in LICENSEE and RTL hereby
assigns, to the extent allowed under applicable law, all rights, title, and
interest, including but not limited to, copyright in the enhancements made by
LICENSEE, in and to such Licensee IP to LICENSEE.
 
3.5       Backups.  LICENSEE may copy executable code of the Software and
corresponding databases and files operating with the executable code of the
Software for safekeeping (archival) or backup purposes, provided that all such
copies of the Software are subject to the provisions of this Agreement, and also
provided that each copy shall include in readable format any and all
confidential, proprietary, and copyright notices or markings contained in the
original.
 
3.6       Suitability.  (a) LICENSEE alone is responsible for determining which
software best suits LICENSEE's needs, for installing and operating the Software,
and for the results obtained.  (b) RTL makes no representation that the Software
conforms to or satisfies any federal, state, or local laws. LICENSEE is
encouraged to engage professional assistance from attorneys and accountants to
evaluate the suitability of the Software for LICENSEE's use.  (c) RTL makes no
claims that the Software is suitable for LICENSEE's application.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

3.7      Server Access.  LICENSEE agrees to allow RTL access to servers
operating the Software, the medical records database(s), and corresponding
medical content databases and files operating with the executable code of the
Software for the purposes of supporting and managing the Software, according to
Exhibit B only, excluding, for the avoidance of doubt, access to any information
proprietary and/or confidential to any consumer accessing the
Software.    Additionally, and consistent with consumer  consent, LICENSEE will
at the request of RTL provide an extract of aggregate de-identified medical
records for purposes of trend analysis and continuous improvement of medical
content used by the Soware.
 
4.        PROPRIETARY RIGHTS.  This Agreement provides to LICENSEE a limited
license only.  RTL and its licensors retain all rights; title and interest in
and to the Software and LICENSEE shall not take any action inconsistent with
such title and ownership.  Under this Agreement, LICENSEE does not acquire any
rights of ownership in the Software.  LICENSEE acquires only the right to use
the Software subject to the terms of this Agreement.  LICENSEE acknowledges and
agrees that the Software may contain code or require devices that detect or
prevent unauthorized use of the Software.
 
5.        PAYMENTS.
 
5.1     License Fees.  Before using the Software or any copy thereof, and upon
each anniversary of the Effective Date during the term of this Agreement,
LICENSEE shall pay to RTL the License Fee set forth on Exhibit A.  [The License
Fee is subject to change at the discretion of RTL on 30 days' written notice,
unless otherwise noted.]
 
5.2      Service Fees.  Fees for the Support Services (as defined below) as set
forth on the attached Exhibit A are due and payable by LICENSEE in accordance
with the terms set forth on Exhibit A.
 
5.3     Taxes.  All payments required by this Agreement are exclusive of
federal, state, local and foreign taxes, duties, tariffs, levies and similar
assessments and LICENSEE agrees to bear and be responsible for the payment of
all such charges imposed, excluding taxes based upon RTL's net income.  LICENSEE
shall pay directly, and indemnify RTL against and repay RTL on demand for, any
and all taxes, fees, or charges, such as, but not limited to, local, state, or
federal sales, use, excise, personal property, value-added, excise, income,
franchise, ad valorem, or stamp taxes; levies; customs duties; or import fees,
together with any loss, liability, claim, costs or expenses, interest, or
penalties incurred by RTL as a result of LICENSEE's failure to pay any such
taxes when due.  All amounts due hereunder shall be grossed-up for any
withholding taxes imposed by any foreign government.
 
5.4     Payment Terms.  The License Fee is due and payable upon delivery of the
Software and prior to its use unless otherwise agreed. Payment for Support
Services shall be due and payable within 30 days of RTL's invoicing for them.
LICENSEE's failure to pay when payment is due or its subsequent dishonoring of
any check or draft shall constitute a material breach under this Agreement.  All
payment shall be made in U.S. dollars unless otherwise explicitly agreed on in
writing by both parties. Any amounts due RTL under this Agreement that are not
paid within 30 days after they are due under this Agreement shall incur interest
at the rate of 1 1/2 percent per month. The interest shall be calculated from
the date payment is originally due until the date payment is made in full.
LICENSEE shall pay such interest, with all payments first being applied to
interest and then to principal. LICENSEE shall pay to RTL any legal costs RTL
incurs in enforcing its rights in relation to any overdue payment
  5.5       Shipment Terms.  Delivery of the Software shall be to the location
specified at the beginning of this Agreement. Contrary to any shipping terms on
any purchase order, delivery of the Software shall be made F.O.B. shipping point
with freight prepaid and added to the invoice amount.
 
6.         SUPPORT & UPGRADES.  RTL and/or an appointed distributor, as named in
Exhibit B (the “Distributor”) will provide support and maintenance services
(“Support Services”) for the Software as set forth in Exhibit B.  If LICENSEE
chooses to procure additional Support for the Software, LICENSEE agrees to
purchase such Support from RTL or an RTL Authorized Distributor.  RTL will
provide periodic updates to the Software at its discretion, at no cost to
LICENSEE, which will be scheduled and communicated to LICENSEE directly or via
DISTRIBUTOR, if one is designated as soon as reasonably practicable before such
periodic update.  New modules and/or interfaces may require a mutually agreed
update to the module pricing table set forth in Exhibits A and B
 
7.         TERM AND TERMINATION.  This Agreement shall commence on the Effective
Date and shall continue, unless earlier terminated as provided below, through
the Third anniversary of the Effective Date (the “Initial Term”); provided that
the Initial Term shall be extended for successive one-year terms (each, a
“Renewal Term”) unless, no fewer than ninety (90) days before the end of the
Initial Term or any Renewal Term, either party notifies the other in writing of
its intention not to renew.  The Initial Term and any Renewal Terms shall
constitute the “Term” of this Agreement.  This Agreement may be terminated by
either party, in the event the other party materially breaches a provision of
this Agreement and the breaching party fails to cure such breach within fifteen
(15) days of the receipt of written notice of such breach from the non-breaching
party, Either party may terminate this Agreement immediately in the event any
assignment is made by the other party for the benefit of creditors, or if a
receiver, trustee in bankruptcy or similar officer shall be appointed to take
charge of any or all of the other party's property, or if the other party files
a voluntary petition under federal bankruptcy laws or similar state statutes or
such a petition is filed against the other party and is not dismissed within
sixty (60) days.  RTL may terminate this Agreement immediately upon the
termination of a certain Amended and Restated License Agreement, pursuant to
which RTL is permitted to license the Software.  Upon termination of this
Agreement for any reason, all rights, obligations and licenses of the parties
hereunder shall cease, except for the following obligations: (a) LICENSEE's
liability for any charges, payments or expenses due to RTL that accrued prior to
the termination date shall not be extinguished by termination, and such amounts
(if not otherwise due on an earlier date) shall be immediately due and payable
on the termination date; (b) no rebate for any unused portions of each annual
License Fee will be provided unless LICENSEE shall have terminated the Agreement
upon a material breach by RTL; and (c) LICENSEE shall, within 14 days of
termination, return to RTL and not keep any copies of the Software and any other
information supplied under this Agreement whether designated proprietary or not,
as well as any training material provided by RTL, and testify in writing that
all and any copies of the Software and mentioned material are returned to
RTL.  As of the termination of this Agreement or the expiration of the Term,
LICENSEE shall have no further right to use the Software, and the license
granted hereunder shall terminate.  Termination, either voluntary or
involuntary, shall not entitle LICENSEE to any refund for license fees paid, nor
shall it relieve LICENSEE of the obligation to pay any outstanding amounts due
RTL.
 
The provisions of Sections 4 (Proprietary Rights), 8 (Disclaimer of Warranty), 9
(Limitation of Liability), 10 (Compliance with Laws), 11 (Confidentiality), 12
(General Provisions), and this Section 7 shall survive any termination or
expiration of this Agreement.

  
 
 

--------------------------------------------------------------------------------

 
 
 

7.1      Duties upon Termination or Expiration. Upon termination or expiration
of this Agreement,  RTL shall, at no cost to LICENSEE: (i) immediately terminate
all current use of and refrain from further use of any LICENSEE materials
(including Licensee IP) in possession or contained in the Software; (ii) refrain
from selling, distributing or otherwise disposing of any and all LICENSEE
content and promotional materials; (iii) subject to Section 7.1, purge the
LICENSEE materials from any and all computer systems, databases and files owned,
operated or licensed by, for or on behalf of RTL; and (iv) deliver to LICENSEE,
in a mutually agreed upon format, using the best available security measures,
any and all data and information received from LICENSEE or any other authorized
party, including, without limitation, any and all LICENSEE system content
(including all LICENSEE materials in its possession) and shall destroy or delete
all copies of such material that are in its possession. Upon termination or
expiration of this Agreement other than in connection with a termination
pursuant to Section 7.1, LICENSEE shall, at no cost to RTL (i) terminate all
current use of and refrain from further use of the Software; (ii) subject to
Section 7.1, purge the Software from any and all computer systems, databases and
files owned, operated or licensed by, for or on behalf of LICENSEE; and (iii)
deliver to RTL, in a mutually agreed upon format, using the best available
security measures, any and all Software and other information received from RTL
pursuant to this Agreement and shall destroy or delete all copies of such
material that are in its possession.
 
Upon request by either party, such requested party shall deliver a certificate
certifying as to compliance with these termination duties.
 
8.        DISCLAIMER OF WARRANTY.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE
SOFTWARE IS NOT ERROR-FREE AND IS BEING PROVIDED "AS IS" WITHOUT WARRANTY OF ANY
KIND. RTL HEREBY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, WITH RESPECT TO THE SOFTWARE INCLUDING, WITHOUT LIMITATION, ALL IMPLIED
WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AND ALL WARRANTIES IMPLIED FROM ANY COURSE OF DEALING OR
USAGE OF TRADE.  RTL MAKES NO WARRANTY OR REPRESENTATION REGARDING THE RESULTS
THAT MAY BE OBTAINED FROM THE USE OF THE SOFTWARE, REGARDING THE ACCURACY OR
RELIABILITY OF ANY INFORMATION OBTAINED THROUGH USE OF THE SOFTWARE, OR THAT THE
PROVISION OF THE SOFTWARE, ACCESS TO THE SOFTWARE AND TO LICENSEE DATA STORED ON
RTL SERVERS WILL BE UNINTERRUPTED, TIMELY, SECURE OR ERROR-FREE
 
9.        LIMITATION OF LIABILITY & INDEMNITY.
 
9.1    Limitation of Liability.  RTL SHALL IN NO EVENT BE LIABLE FOR ANY LOSS OF
DATA, PROFITS OR USE OF (OR INABILITY TO USE) THE SOFTWARE, OR RESULTING FROM
LOSS OF, UNAUTHORIZED ACCESS TO OR ALTERATION OF LICENSEE’S TRANSMISSIONS OR
DATA OR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS AND SERVICES, OR FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES HOWEVER CAUSED
AND REGARDLESS OF THE THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO SUCH
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE
SOFTWARE, WITHOUT REGARD TO WHETHER RTL HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  RTL’S LIABILITY TO LICENSEE FOR DAMAGES SHALL NOT EXCEED THE
TOTAL AMOUNT PAID BY LICENSEE UNDER THIS AGREEMENT.  THESE LIMITATIONS ARE
INDEPENDENT FROM ALL OTHER PROVISIONS OF THIS AGREEMENT AND SHALL APPLY
NOTWITHSTANDING THE FAILURE OF ANY REMEDY PROVIDED HEREIN.  . Software error can
cause a significant loss of data.  RTL shall not be responsible for any loss of
data. It is LICENSEE's responsibility to have adequate backup procedures to
protect LICENSEE from significant loss of valid data.
 
9.2       Indemnification of RTL.  LICENSEE shall defend upon demand by RTL,
indemnify, and hold harmless RTL and its Affiliates and their respective
directors, officers, members, managers, employees, and agents against and from
all claims, liabilities, damages, costs, and expenses, including attorneys’
fees, arising out of or in connection with or resulting from (a) the use or
possession by LICENSEE of the Software or other information, techniques, or
practices disclosed by RTL, (b) the manufacture, use, possession, import, offer
to sell, sale, or other disposition by LICENSEE or permitted transferees of any
product made by use of the Software or any other information, techniques, or
practices disclosed by RTL, or (c) any advertising or other promotional
activities with respect to any of the foregoing, in all cases including any loss
of or damage to property and any injury to or death of any person.  RTL’s
Affiliates, and the directors, officers, members, managers, employees, and
agents of RTL and its Affiliates, shall be deemed to be express third party
beneficiaries of this Section 8.  For purposes of this Section 8, “Affiliate”
means any entity that controls, is controlled by, or is under common control
with RTL, and “control” means (a) an ownership interest, directly or indirectly,
of more than fifty percent (50%) in such entity, or the maximum percentage
permitted under local laws or regulations in those countries where more than
fifty percent (50%) ownership by a foreign entity is not permitted, or (b) the
ability to direct the management or policies of such entity, whether through
ownership, contract, or otherwise.
 
9.3       Warranty by RTL
 
RTL represents and warrants that it has all necessary powers and authority to
enter into this Agreement and that it is the proprietor of, or alternatively is
authorized to use the Software and has all necessary rights to sub-license the
Software to LICENSEE in accordance with the terms of the Agreement.  RTL further
represents and warrants to LICENSEE that the Software and its use in accordance
with any documentation relating to the Software provided by RTL to LICENSEE does
not and will not infringe, violate or in any manner contravene, breach or
constitute an unauthorized use or misappropriation of any patent, copyright,
trade mark, license or other property or proprietary right of any third party.
 
9.4       Warranty by LICENSEE
 
LICENSEE agrees to certify on behalf of its respective directors, officers,
members, managers, employees, and agents that no personnel involved in the
delivery, use, or support of the Software are Specially Designated Nationals
(SDN) of country origin on the US Department of Treasury Office of Foreign
Assets Control sanctioned list.  LICENSEE agrees to notify RTL of involvement
from any such representatives.  Failure to resolve SDN involvement to the
satisfaction of RTL and US Department of Treasure OFAC regulations will
constitute a material breach of this Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.5      Indemnity by RTL
 
RTL indemnifies and holds the LICENSEE and its respective directors, officers,
members, managers, employees, and agents harmless against all claims,
liabilities, damages, costs, and expenses, including attorneys’ fees, arising
out of or in connection with or resulting from a breach by RTL of the provisions
of 8.3.
 
10.     COMPLIANCE WITH LAWS.  LICENSEE shall comply with all applicable laws,
legislation, rules, regulations, and governmental requirements with respect to
use of and licensing the Software, including, but not limited to, import and
export restrictions, obtaining any necessary consents and licenses, and
registering or filing any documents.  LICENSEE shall defend, indemnify, and hold
RTL harmless from and against any and all claims, judgments, costs, awards,
expenses (including reasonable attorney fees), and liability of any kind arising
out of the noncompliance with applicable governmental regulations, statutes,
decrees or other obligations with respect to the use of the Software.
 
11.      CONFIDENTIALITY.
 
11.1   Confidential Information. Each party acknowledges that all data and
information supplied to it by the other party in connection with this Agreement,
including the terms as set forth in this Agreement is confidential and/or
proprietary.  All Confidential Information received by either party shall only
be used for purposes documented and mutually agreed to in this Agreement or
expressly authorized by the providing party. Each party shall protect and
preserve all Confidential Information from unauthorized access and disclosure to
third parties (other than any agents, consultants, employees or representatives
of that party who agree to be bound by the confidentiality provisions of this
Agreement) using the same degree of care, but no less than a reasonable degree
of care, as it uses to protect its own valuable and confidential information of
a like nature. In the event that a party wishes to disclose the other party's
Confidential Information to any other person or entity, or copy or otherwise
reproduce any such Confidential Information, that party shall first obtain the
other party's prior written approval, which that party may provide or withhold
in its sole discretion. For the purposes of this Agreement, Confidential
Information shall not include data and/or information that: (i) is known by the
other party at the time of disclosure as evidenced by written records of that
party; (ii) has become publicly known and made generally available through no
wrongful act of that party; (iii) is rightfully obtained by that party from any
third party without restriction and without breach of this Agreement or breach
of any other agreement by such third party or its predecessors; or (iv) is
disclosed by that party without restriction pursuant to judicial action or
government regulations or other requirements; provided that that party has given
the party disclosing the Confidential Information advance notice of any such
requirement of disclosure and cooperates with the disclosing party if that party
elects to pursue legal means to contest and avoid such disclosure.  The
commitments pursuant to this section 11.1 of this Agreement shall continue
during the Term of this Agreement and survive the termination of this Agreement
for five (5) years.  Periodically, with reasonable notice and during normal
business hours, each party may require the other party to furnish information
relating to that party's efforts to fulfill its obligations of confidentiality
under this Agreement. LICENSEE agrees to allow RTL access to LICENSEE's computer
systems to verify appropriate protection of RTL's trade secrets as defined in
section 11.2 and LICENSEE's usage of the Software.
 
  11.2     Trade Secret. RTL considers the Software databases and files
associated with operating the Software, along with training materials, release
plans, feature designs, and supporting documentation to be a trade secret.  RTL
does not disclose any information to RTL competitors or potential competitors
and expects LICENSEE to not disclose any such material to RTL competitor or
potential competitors.  LICENSEE shall not use this trade secret design, code,
or documentation gained by access to the Software to develop a competing
software product, or share with competitors or potential competitors of RTL. 
 
12.        GENERAL PROVISIONS.
 
12.1     Waiver.  The waiver by either party of a breach or a default of any
provision of this Agreement by the other party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either party to exercise or avail itself of
any right, power or privilege that it has, or may have hereunder, operate as a
waiver of any right, power or privilege by such party.
 
12.2     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, USA, without regard to its
choice of law provisions.  Exclusive jurisdiction and venue for any litigation
arising under this Agreement is in the federal and state courts located in
Michigan and both parties hereby consent to such jurisdiction and venue for this
purpose.
 
12.3    Entire Agreement; Amendment.  This Agreement along with the exhibits
attached hereto and incorporated herein, constitute the entire agreement between
the parties with regard to the subject matter hereof.  No waiver, consent,
modification or change of terms of this Agreement shall bind either party unless
in writing signed by both parties, and then such waiver, consent, modification
or change shall be effective only in the specific instance and for the specific
purpose given.  Terms set forth in any purchase order of LICENSEE (or other
similar document) that are in addition to or at variance with the terms of this
Agreement are specifically waived by LICENSEE.  All such terms are considered by
RTL to be proposed material alterations of this license and are
rejected.  LICENSEE's purchase order is only effective as LICENSEE's unqualified
commitment to pay for a license to the Software upon the terms (and only the
terms) set forth herein.
 
12.4    Assignment.  This Agreement and the rights and obligations hereunder,
may not be assigned, transferred, or sublicensed in whole or in part by
LICENSEE.
 
12.5    Notices.  Any notice or communication from one party to the other shall
be in writing and either personally delivered or sent via facsimile, expedited
commercial delivery service, or certified mail, postage prepaid and return
receipt requested, addressed to such other party at the addresses or facsimile
numbers specified at the beginning of this Agreement.  All such notices and
communications shall be deemed properly given three (3) days after posted if by
mail, on the date of delivery if given by expedited commercial delivery service,
and immediately if by hand or by facsimile receipt confirmed.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

12.6    Force Majeure.  Except for payment obligations, neither party shall be
liable for delays or nonperformance of this Agreement occasioned by acts of God,
public enemies, civil disobedience, governmental regulations or decrees, labor
disputes, unavailability of materials, equipment failure, strikes, fires,
accidents, or any other causes, whether or not of the kind enumerated in this
provision, that are beyond such party’s reasonable control. Except for payment
obligations, if performance by either party to this Agreement is delayed due to
any of the foregoing causes, such delay shall not be deemed a breach under this
Agreement, and this Agreement shall remain in full force and effect. If it
appears that performance by either party to this Agreement will be delayed due
to any of the foregoing causes, such party shall promptly notify the other party
in writing stating the cause of the delay and its expected duration and shall
use commercially reasonable efforts to carry out performance as soon as
reasonably possible.
 
12.7   Severability.  If for any reason a court of competent jurisdiction finds
any provision or portion of this Agreement to be unenforceable, that provision
will be enforced to the maximum extent permissible so as to affect the intent of
the parties, and the remainder of this Agreement will continue in full force and
effect.
  12.8     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed via facsimile or PDF transmission.
 
12.9    Advertising Publications. No party in this agreement shall in any way
use or apply any other parties company names, product names, trademarks, logo,
emblem, or workmark in advertisements, sales promotions, publicity, or
publications or advertise or publish that LICENSEE does business with RTL except
with prior written consent.
 
12.10  Publicity. LICENSEE and RTL will mutually agree to issue no later than
October 10, 2011 a joint press release (text to be agreed upon in advance)
publicizing the business relationship under this agreement.  Otherwise, neither
party will issue a press release regarding any aspect of the parties’ business
relationship under this agreement, without the other party’s prior written
consent.
 
12.11   Regulatory Reporting. It is understood that RTL is allowed to
incorporate LICENSEE's name in any public filings required by law.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, and have duly executed and
delivered this Agreement as of the Effective Date.

 

Robertson Technologies Licensing, LLC    TELEMEDICINE AFRICA (PTY) LTD          
          Signed:  /s/ Joel C. Robertson   Signed: /s/ Lynette Moretlo Molefi  
        Name:  Joel C. Robertson   Name: Lynette Moretlo Molefi           Title:
CEO   Title:  Dr           Date:   September 29, 2011   Date: 27/09/2011

                                                                                                                                                                              
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
License Fees
 
The pricing provided to the LICENSEE reflects a three-year agreement with
payment according the schedule as follows:
 
RTL and LICENSEE agree to license the Software on a revenue share basis.  The
revenue share per license module will be as below, and covers all of the
following modules:
 
 
·
RHealth Advisor WAP Mobile Applet with LICENSEE Logo branding

 
o
NxOpinion Diagnostics

 
o
Health Tips: Educational

 
o
Electronic Health Record

 
o
Reference Guide

 
·
RHealth Advisor Offline PC Application

 
LICENSEE will work with RTL and DISTRIBUTER to establish pricing for each module
on a per client basis.  Pricing would include application configuration,
regionalization, hosting, training, support and ongoing licensing and would be
customized per customer under the guidance of RTL and DISTRIBUTER.
 
LICENSEE agrees to pay RTL and DISTRIBTER 70% (seventy percent) of GROSS DIRECT
REVENUE from sale of Software to LICENSEE clients.
 
The rates specified above can be revised should both parties agree in writing.
 
Support Services Fee:
 
Second and Third Tier Support Services are incorporated into the License Fee
paid by LICENSEE.
 
Billing
 
RTL, through DISTRIBUTOR, will bill LICENSEE each month according to the revenue
schedule as provided by LICENSEE in South African Rand for the US Dollar
equivalent as specified by the terms of this Agreement and related Exhibits as
set at the date of invoice.


Billing will commence upon deployment of the Software.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Support Services
Statement of Work
 
This Statement of Work documents the understanding between RTL, Montana
Healthcare Solutions (Pty) Ltd (the “Distributor”) and the LICENSEE with respect
to services to be performed by RTL and supplements the terms and provisions of
the Software License Agreement (the “Agreement”) between the parties to which
this Statement of Work will be attached and incorporated therein; provided that
in the event that any term or provision herein conflicts with any term or
provision of such Agreement, the terms and provisions of such Agreement shall
control.  Any capitalized terms not defined in this Statement of Work shall have
the meanings given to such terms in the Agreement.
 
Section 1 - Project Scope and Objectives
 
RTL will work on behalf of LICENSEE to implement the Software. The Software will
assist LICENSEE in the management of their respective healthcare delivery
requirements as defined with the applicable modules listed here:
 
 
·
RHealth Advisor WAP Mobile Applet

 
o
NxOpinion Diagnostics

 
o
Health Tips: Educational

 
o
Electronic Health Record

 
o
Reference Guide

 
·
Offline RHealth Advisor PC application

 
Section 2 – Setup and Regionalization
 
Implementation
 
The implementation of the Software for LICENSEE will be defined in a distinct
deployment plan, to be scheduled between RTL, DISTRIBUTOR (if designated) and
LICENSEE (the “Deployment Plan”).  The Deployment Plan will include provisions
for Infrastructure and Disease Set Regionalization, as appropriate, as well as a
Release Plan for application functionality.
 
Infrastructure
 
RTL offers three distinct ways in which the Software is hosted for specific
LICENSEE implementations.  The three options are:
 
 
·
Internally hosted by LICENSEE

 
·
Software-As-A-Service (SAAS) subscription, hosted by RTL

 
·
Co-Location hosting provided by RTL for complete, distinct instance for LICENSEE



LICENSEE, with guidance from DISTRIBUTER and RTL, will offer the most
appropriate model for implementation with LICENSEE clients.
 
 
 

--------------------------------------------------------------------------------

 
 
Disease Set Regionalization
 
Each implementation has a disease set localized to meet the prevalence of
disease for the specific demographic, geographic, and climatory factors
affecting the patients in their constituency.  This regionalized disease set is
published for use by the RHealth Advisor Diagnostics engine. Regionalization is
done in conjunction with a medical review board established by LICENSEE to
ensure local relevance of diseases, symptoms, and their relative
correlation.  RTL facilitates this process working with the physicians and
medical experts drawn together by LICENSEE.
 
Section 3 - Support
 
Implementation Support
 
Support will be provided during implementation to ensure questions and concerns
are addressed immediately. RTL will provide appropriate levels of support during
the implementation period to DISTRIBUTOR and/or LICENSEE.
 
Customer Support
 
RTL is committed to providing a high level of support throughout the Term of the
Agreement.  LICENSEE will contact DISTRIBUTER for support with the system, per
the terms governed by their Distribution Agreement, who will in turn contact RTL
for issues requiring specific expertise or escalation.
 
 
·
Customer support hours:

 
o
DISTRIBUTER: Mon – Fri, 9am – 5pm SAST (by phone or email)

 
o
RTL: Mon – Fri, 9am – 5pm Eastern Time (by escalation through DISTRIBUTER)

 
·
Calls received outside of these hours will be answered within the next business
day

 
·
LICENSEE requests will be assessed and routed to the appropriate resource for
the quickest response.

 
Section 4 – Assumptions
 
 
1.
Specific releases of features, new functionality, and any third-party
integration will be scheduled between Licensee, Distributor, and RTL as they are
planned and configured, with updates being applied to the Deployment Plan.

 
2.
The RHealth Advisor application will be delivered to LICENSEE per the
specifications for use defined by RTL.

 
3.
Subject to the express provisions of the Agreement, no exclusivity nor
non-compete protection for release of the Software is offered in part with this
Agreement.

 
Section 5 – Training and Implementation
 
Training
 
On-site training will be provided for LICENSEE personnel.  On-site training is
for a limited, distinct number of LICENSEE designated Subject Matter Experts
(SME) to serve as Train-the-Trainer resources.  SME resources will be
responsible for training subsequent end users.
 
On-line and video training materials will be made available for use by
Train-the-Trainer resources and for future reference.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Extending Use Rights for the Software
 
This Agreement provides LICENSEE the right to offer the Software to, and only to
Companies (“Clients”) incorporated in the South Africa Development Community
(“Territory”), by Extended Use Rights and according to the terms in this
Agreement. All terms and conditions of this Agreement applicable to LICENSEE are
also applicable to Clients.  The intended business use by Clients is for
clinical use in the Territory, and is not intended for any other business
purpose, either internal to Clients or otherwise.  No other constituents, use,
or grants for any other purpose are offered as a result of this right.
 
An End-User License Agreement (EULA), will be required for each registrant of
the Software via the Sub-Licensee by any new Client, which stipulates the terms
of end-user access to the Software.  This EULA will specify the conditions by
which the Software is allowed for use and must be accepted by the end-user
registrant prior to access granted to the Software.  RTL and LICENSEE will
develop and mutually approve the EULA, its language, and how it is presented to
registrant users of the Software to ensure mutual protections and that the terms
of this Agreement remain intact and in force.
 
LICENSEE may solicit RTL to add other Clients and/or new Territories for
Extended Use Rights, EULA or Click-Through Agreements.  RTL will, acting
reasonably, extend to LICENSEE the agreed upon rights for new Clients and/or
Territories in addendums to this Agreement.
 
In the event that the LICENSEE wishes to Sub-License the Software to be offered
and provided by any new Client, an Addendum to this Exhibit will be required for
the right to Sub-License the Software as part of this Agreement.  This
Sub-License Addendum will specify the conditions by which the Software is
allowed for use, responsibilities for hosting the Software, constraints of
system access, support and maintenance provisions, and must be accepted by the
new Client.  Additionally, the EULA provision described above will be applicable
to each new Sub-Licensee.  Software implementation, disease set regionalization,
and other implementation related expenses may be included as part of any
Sub-License Addendum.
 
 


 
 